ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a plug-in apparatus for charging an electric vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-20, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
the cover comprising a door for selectively opening to admit the tower to the raised position to engage and connect to the underside of the vehicle; and 
a secondary connector, attached to the underside of the chassis of the vehicle, and including: 
an inverted cone having a sloping sidewall for receiving the connector portion when the tower is moving into the raised position; 
a substrate for retaining the inverted cone for horizontal free movement, 
so that the inverted cone can slide horizontally 360 degrees into an alignment position when the tower, in the raised position, encounters the sloping sidewall; 
a mating connector portion, affixed at the top of the inverted cone, for electrically connecting and engaging the connector portion of the tower when the inverted cone is in the alignment position, 
wherein the mating connector portion is connected to charging circuitry of the electric vehicle to receive the electric charge imparted by the connector portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851